DETAILED ACTION


Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.  Applicant asserts that the cited references fail to teach the amended limitation in claim 1 that requires the measurement period to be shorter in duration and entirely within the acceleration period.  However, this feature is clearly disclosed by Suel (see para. 34).

Response to Amendments
Amendments to the claims overcome the rejection of claims 4 and 5 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1, 6, 7, 9, 11, and 12 under 35 USC 102(a)(1) and claims 2-5, 8, and 10 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150074918 by Suel.
As to claim 1, Suel discloses a washing machine appliance comprising a tub 114 (fig. 2) within a cabinet 102; a basket 120 in the tub; a motor 128; and a controller configured for accelerating the basket at a predetermined rate during an acceleration period 430 (fig. 4); obtaining acceleration parameters during a measurement period that is shorter in duration and entirely within the acceleration period (para. 34); rotating the basket at a predetermined speed during a steady state period 420 (fig. 4); obtaining steady state parameters during the steady state period (para. 32); determining a load score based on at least in part the acceleration and steady state parameters (para. 7); and determining a load weight based on the load score, the acceleration parameters, the steady state parameters, and a weighted transfer function (para. 41, proportionality would require a weighted function).
As to claim 6, Suel discloses that the steady state parameters comprise an average basket speed measured during the steady state period (para. 40).
As to claim 7, Suel discloses that determining the load score is based on instantaneous motor power, instantaneous speeds, average motor power, and average basket speed (paras. 35-40).
As to claim 9, Suel discloses that the predetermined speed is used as a proxy for the average basket speed (para. 40).
As to claim 11, Suel discloses that its controller is configured to adjust an operating parameter at least in part on the load weight (para. 42).
As to claim 12, Suel discloses that the operating parameter comprises a water level (para. 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150074918 by Suel in view of U.S. Patent Application Publication 20160369446 by Leonard et al. and U.S. Patent Application Publication 20110146102 by Bellinetto et al.
As to claim 2, Suel teaches that the acceleration parameters comprise instantaneous motor power (paras. 6, 37) and instantaneous basket speeds (para. 39), and the steady state parameters comprise an average power (para. 38).  Suel does not explicitly teach that the acceleration parameters comprise instantaneous motor voltages.  However, one of ordinary skill in the art would have recognized as obvious to use motor voltages to determine a load weight.  Leonard teaches measuring motor voltages during an accelerating step to determine a load weight (para. 52).  Bellinetto teaches that motor torque, speed, current, and voltage can all be used in a determination of a load weight (para. 50).  One of ordinary skill in the art would have recognized as obvious to use instantaneous motor voltages in a load weight determination based on the teachings of Leonard and Bellinetto which demonstrate that such motor characteristics having a correlation to load weight were known in the art to be used for the purpose of determining a load weight.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Suel teaches determining the load weight comprises determining a load score, a sum of motor power, a sum of basket speeds, and the average motor power (paras. 35-40).  While Suel does not explicitly teach determining a load weight based on an average of motor voltages, one of ordinary skill in the art would have recognized as obvious to use motor voltages for the reasons discussed above.
As to claim 4, Suel teaches using a transfer function based on a load score (para. 41), but is silent as to a particular function.  However, one of ordinary skill in the art would have recognized as obvious to use the claimed function.  As discussed above, basing a load weight determination on a motor voltage, motor power, and basket speed during acceleration and/or steady state periods would have been obvious to one of ordinary skill in the art.  Leonard teaches that the constants of a transfer function may be empirically determined through reasonable experimentation (para. 71).  Based on this teaching of Leonard, one of ordinary skill in the art would have been informed that determination of a transfer function, including its constants and mathematical operations, could be obtained by reasonable experimentation.  As such, the claimed function would have been an obvious result of routine and reasonable experimentation to mathematically transform a load score that is proportional and correlated to a load weight (see Suel, para. 41) using variables known to provide a basis for a load weight determination.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Leonard teaches that an appliance voltage may be measured as a proxy for average motor voltage (para. 49).
As to claim 10, while Suel does not explicitly teaches that a motor current is measured as a proxy for motor power, one of ordinary skill in the art would have readily recognized as obvious that current is correlated to motor power and is representative of such.  Furthermore, motor current is well-known to be used to measure a load on the motor for purposes of a load weight determination (see Leonard, para. 52; Bellinetto, para. 50).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150074918 by Suel.
As to claim 8, Suel teaches that determining the load score comprises an equation that is mathematically equivalent to that as claimed (paras. 35-40) except for the absence of the claimed factor dependent on the number of samples taken.  However, one of ordinary skill in the art would have recognized that the factor would have been an obvious variation, the variation being within the routine skill of one of ordinary skill in the art to scale or weigh the load score for comparison against a lookup table or performing a transfer function to determine a load weight (see paras. 40-41).  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711